DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 29, 2021.  Claims 1, 3, 4, 13, 15, 16, 25, 26, 27 and 30 have been amended, claims 2 and 14 have been canceled, and no claims have been added.   Thus, claims 1, 3-13 and 15-30 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-13 and 15-30 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 9, 11 – 13, 17, 20, 21, 23 – 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0096238 A1 to Ran et al. (herein after “Ran” or "Ran et al. publication") in view of U.S. Patent Application Publication No. 2019/0051171 A1 to Malkes et al. (herein after “Malkes” or "Malkes et al. publication") and corresponding U.S. Patent No. 6,111,539 to Mannings et al. (herein after “Mannings” or "Mannings et al. publication") to cited EP 1085345 A1.
As to claim 13,
the Ran et al. publication discloses an interactive traffic control device (see Abstract, where “. . . the [Intelligent Road Infrastructure System (IRIS)] comprises or consists of one of more of the following physical subsystems: (1) Roadside unit (RSU) network, (2) Traffic Control Unit (TCU) and Traffic Control Center (TCC) network, (3) vehicle onboard unit (OBU), (4) traffic operations centers (TOCs), and (5) cloud information and computing services”; see also ¶70, where the RSU has one or more module configurations including, but not limited to, a sensing module; a communication module; and a data processing module), comprising: 
a transceiver (see ¶70, where, in the context of vehicle-to-infrastructure communication, the communication module of the RSU implicitly defines a transceiver); and 
a processor coupled to the transceiver and configured with processor-executable instructions to (see ¶70, where the RSU includes a data processing module): 
receive refined location and state information associated with individual vehicles on a roadway (see ¶24 – ¶28, where the communication module of the RSU is configured for data exchange between the RSU and the data collection module of the vehicle’s onboard unit (OBU), and, as desired, between other vehicle OBUs; see also ¶36 – ¶40, where “[the] data collection module collects data from vehicle installed external and internal sensors and monitors vehicle and human status, including but not limited to one or more of: a. Vehicle engine status; b. Vehicle speed; c. Surrounding objects detected by vehicles; and d. Human conditions”; see also ¶149, where the RSU collects lane traffic information based on vehicle data on the lane, road incidents information from reports of vehicles within its covering range, as well as weather, road and incident information from the Segment TCUs, and information from other RSUs in different segments)(Emphasis added); 
determine first customized dynamic traffic control instructions for a first one or more of the individual vehicles, wherein the first customized dynamic traffic control instructions are based on the received refined location and state information (see ¶6, where “[the] IRIS systems and methods provide vehicles with individually customized information and real-time control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, and route guidance” (Emphasis added);  see also ¶9, where “the systems and methods provide individual vehicles with detailed customized information and time-sensitive control instructions for vehicle to fulfill the driving tasks such as car following, lane changing, route guidance, and provide operations and maintenance services for vehicles on both freeways and urban arterials” (Emphasis added);  see also ¶25, where “[the] RSUs provide real-time vehicle environment sensing and traffic behavior prediction, and send instantaneous control instructions for individual vehicles through OBUs” (Emphasis added);  see also ¶32 – ¶35, where “[d]ata from RSUs may include, but is not limit to: a. Vehicle control instructions, such as: desired longitudinal and lateral acceleration rate, desired vehicle orientation; b. Travel route and traffic information, such as: traffic conditions, incident, location of intersection, entrance and exit; and c. Services data, such as: fuel station, point of interest”;  see also ¶158 and ¶182, where RSU sends customized traffic information and control instructions to vehicles and receives information provided by vehicles; see also ¶42 – ¶60, where the IRIS generate a comprehensive information at real-time, short-term, and long-term scale for transportation behavior prediction and management, planning and decision-making, vehicle control, and other functions such as route guidance or providing ”rerouting instructions” that may offer optional route alternatives to a set limited number of the individual vehicles seeking to avoid obstacles, inclimate weather conditions, and/or traffic congestion; see also ¶175, where the planning and decision making processes of the IRIS systems may offer an optional route alternative to a set limited number of the individual vehicles); and
transmit the first customized dynamic traffic control instructions to the first one or more of the individual vehicles (see ¶6, ¶9, ¶25, ¶158, and ¶182).
The Ran et al. publication, however, fails to specifically offer an optional route alternative to a set limited number of the individual vehicles, wherein a subset of the set limited number of the individual vehicles are granted authorization to use the optional route alternative based on an order in which the subset of the set limited number of the individual vehicles respond to the first customized dynamic traffic control instructions.
The Malkes et al publication, on the other hand, discloses a traffic management system that offer an optional route alternative to a set limited number of the individual vehicles. (See ¶54, where providing an alternate route “may be optional”; see generally Fig. 4 and ¶71 – ¶76.)   For instance, if at step 408, the traffic controller 106 determines that a recommendation is needed for a subset of vehicles traveling to the grocery store, then at step 410, the traffic controller 106 determines at least one alternative destination for the vehicles or an alternative route to the same destination (e.g., a suggestion) by executing computer-readable instructions stored on the memory 206 of the traffic controller 106 corresponding to the route module 210.  (See ¶76.)  Such disclosure suggests offering an optional route alternative to a set limited number of the individual vehicles.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Ran et al. publication to offer an optional route alternative to a set limited number of the individual vehicles, as suggested by the Malkes et al publication, in order to avoid traffic congestion.
The modified Ran et al. publication discloses the invention substantially as claimed, except for 
a subset of the set limited number of the individual vehicles being granted authorization to use the optional route alternative based on an order in which the subset of the set limited number of the individual vehicles respond to the first customized dynamic traffic control instructions.
The Mannings et al. publication, however, discloses that “[t]raffic models can be used to optimise traffic flows and reduce journey times. The system can also ensure that it does not itself cause congestion, by limiting the number of vehicles it directs to use the same road at the same time.”  (See Col. 8, lns 62 – 66.)  Such disclosure suggests a subset of the set limited number of the individual vehicles being granted authorization to use the optional route alternative based on an order in which the subset of the set limited number of the individual vehicles respond to the first customized dynamic traffic control instructions.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ran et al. publication so that a subset of the set limited number of the individual vehicles are granted authorization to use the optional route alternative based on an order in which the subset of the set limited number of the individual vehicles respond to the first customized dynamic traffic control instructions, as suggested by the Mannings et al. publication, in order to avoid traffic congestion.


As to claims 1 and 25,
claims 1 and 25 are directed to a method and a non-transitory processor-readable storage medium, respectively, but require the same scope of limitation as claim 13.  Therefore, claims 1 and 25 are rejected for the same reason(s) as claim 13, as discussed herein above.

As to claims 5 and 17,
the Ran et al. publication, as modified by Fig. 4, ¶54 and ¶71 – ¶76 of the Malkes et al. publication, is considered to disclose receiving an acceptance of the optional route alternative. 

As to claims 8, 9, 20, 21 and 29,
the Ran et al. publication, as modified by Fig. 4, ¶54 and ¶71 – ¶76 of the Malkes et al. publication, is considered to disclose determining second customized dynamic traffic control instructions for a second one or more of the individual vehicles different from the first one or more of the individual vehicles, wherein the first customized dynamic traffic control instructions include navigational information different from navigation information included in the second customized dynamic traffic control instructions; and transmit the second customized dynamic traffic control instructions to the second one or more of the individual vehicles. 



As to claims 11 and 23,
the Ran et al. publication discloses the processor being configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and an onboard computing device of at least one of the first one or more of the individual vehicles. (See ¶6, ¶9, ¶25, ¶158, and ¶182).

As to claims 12 and 24,
the Ran et al. publication is considered to disclose the processor being further configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions to an autonomous vehicle.  (See ¶118.)

As to claim 30,
claim 30 is directed to an interactive traffic control device but require the same scope of limitation as claim 13.  Therefore, claim 30 is rejected for the same reason(s) as claim 13, as discussed herein above.

Claims 3, 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the Ran et al. publication in view of the Malkes et al. publication and the Mannings et al. publication, and further in view of U.S. Patent Application Publication No. 2018/0204458 A1 to Fairfield et al. (herein after “Fairfield” or "Fairfield et al. publication").
the modified Ran et al. publication discloses the invention substantially as claimed, except for 
the first customized dynamic traffic control instructions including a set expiration period, wherein vehicles that accept the optional route alternative within the set expiration period are authorized to use the optional route alternative.
The Fairfield et al. publication, however, discloses “periodically filtering the driving information map to remove outdated information reports.”  (See ¶87.)  According to Fairfield, “certain information reports may be assigned a particular timeout value after which the report may be removed from the driving information map.”  Such disclosure(s) suggest(s) instructions that include a set expiration period, wherein vehicles that accept the optional route alternative within the set expiration period are authorized to use the optional route alternative.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Ran et al. publication with instructions that include a set expiration period, wherein vehicles that accept the optional route alternative within the set expiration period are authorized to use the optional route alternative, as suggested by the Fairfield et al. publication, in order to avoid traffic congestion.

Claims 4, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the Ran et al. publication in view of the Malkes et al. publication and the Mannings et al. publication, and further in view of U.S. Patent Application Publication No. 2017/0184409 A1 to Glasgow et al. (herein after “Glasgow” or "Glasgow et al. publication").
the modified Ran et al. publication discloses the invention substantially as claimed, except for 
a subset of the set limited number of the individual vehicles being granted authorization to use the optional route alternative based on each of the vehicles that respond to the first customized dynamic traffic control instruction meeting multiple criteria.
The Glasgow et al. publication, however, discloses participatory amount may be a fixed amount for all participating users of the navigation system 100 or a variable amount determined by meeting multiple criteria.  (See ¶49, ¶56 and ¶63.)  Such disclosure(s) suggest(s) a subset of the set limited number of the individual vehicles being granted authorization to use the optional route alternative based on each of the vehicles that respond to the first customized dynamic traffic control instruction meeting multiple criteria.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ran et al. publication so that a subset of the set limited number of the individual vehicles granted authorization to use the optional route alternative based on each of the vehicles that respond to the first customized dynamic traffic control instruction meeting multiple criteria, as suggested by the Glasgow et al. publication, in order to avoid traffic congestion.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Ran et al. publication in view of the Malkes et al. publication and the Mannings et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0365015 A1 to Nguyen (herein after “Nguyen” or "Nguyen publication").
As to claims 10 and 22,
the modified Ran et al. publication discloses the invention substantially as claimed, except for
 the processor being further configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and a mobile communication device within at least one of the first one or more of the individual vehicles.
The Nguyen publication discloses transmitting traffic control instructions using a wireless communication link between the interactive traffic control device 340 and a mobile communication device 320 within at least one of the first one or more of the individual vehicles.  (See Fig. 1 and ¶50 – ¶54.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Ran et al. publication so that the processor is configured with processor-executable instructions to transmit the first customized dynamic traffic control instructions using a wireless communication link between the interactive traffic control device and a mobile communication device within at least one of the first one or more of the individual vehicles, as suggested by the Nguyen publication, in order to traffic congestion.
Allowable Subject Matter
Claims  6, 7, 18, 19 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 29, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666